81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
587+,( 0,&+(//( 6:$1621            
                                     
                  3ODLQWLII         
                                     
      Y                               &LYLO $FWLRQ 1R  $%-
                                     
+2:$5' 81,9(56,7                  
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21

       2Q 'HFHPEHU   SODLQWLII 5XWKLH 0LFKHOOH 6ZDQVRQ SURFHHGLQJ pro se EURXJKW

WKLV DFWLRQ LQ WKH 6XSHULRU &RXUW RI WKH 'LVWULFW RI &ROXPELD DJDLQVW GHIHQGDQW +RZDUG 8QLYHUVLW\

,QF ³+RZDUG´ DOOHJLQJ WKDW LQ  GHIHQGDQW DFWHG QHJOLJHQWO\ E\ SODFLQJ KHU EDFN RQ IXOO GXW\

VWDWXV DV D QXUVH WKHUHE\ FDXVLQJ KHU WR VXIIHU D SK\VLFDO LQMXU\ WKDW UHVXOWHG LQ D SHUPDQHQW

GLVDELOLW\ 'HI +RZDUG¶V 1RWLFH RI 5HPRYDO >'NW  @ ³'HI¶V 1RWLFH RI 5HPRYDO´ ([ $ WR

'HI¶V 1RWLFH RI 5HPRYDO >'NW  ±@ ³&RPSO´

       'HIHQGDQW UHPRYHG WKLV DFWLRQ RQ GLYHUVLW\ JURXQGV XQGHU  86&  D 'HI¶V

1RWLFH RI 5HPRYDO  ± 2Q -DQXDU\   GHIHQGDQW ILOHG D PRWLRQ WR GLVPLVV SODLQWLII¶V

FRPSODLQW XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E DUJXLQJ WKDW  SODLQWLII¶V FODLP LV

EDUUHG XQGHU WKH GRFWULQH RI res judicata  SODLQWLII IDLOHG WR DOOHJH VXIILFLHQW IDFWV WR VWDWH D

FODLP  D ZRUNHU¶V FRPSHQVDWLRQ FODLP LV SODLQWLII¶V H[FOXVLYH UHPHG\ IRU DQ\ ZRUNUHODWHG

LQMXU\ DQG  SODLQWLII¶V FODLP LV EDUUHG E\ WKH VWDWXWH RI OLPLWDWLRQV 'HI +RZDUG¶V 0RW WR



        %RWK WKH ³GLYHUVLW\´ DQG ³DPRXQW LQ FRQWURYHUV\´ UHTXLUHPHQWV KDYH EHHQ PHW 3ODLQWLII
LV D FLWL]HQ RI WKH VWDWH RI *HRUJLD GHIHQGDQW +RZDUG LV LQFRUSRUDWHG XQGHU WKH ODZV RI WKH 'LVWULFW
RI &ROXPELD DQG RSHUDWHV LWV SULQFLSDO SODFH RI EXVLQHVV LQ WKH 'LVWULFW RI &ROXPELD DQG SODLQWLII
VHHNV GDPDJHV LQ WKH DPRXQW RI  'HI¶V 1RWLFH RI 5HPRYDO  ±
'LVPLVV >'NW  @ ³'HI¶V 0RW´ 0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V

0HP´ DW ± 3ODLQWLII RSSRVHG GHIHQGDQW¶V PRWLRQ RQ )HEUXDU\   PDLQWDLQLQJ WKDW VKH

VWDWHG D FODLP IRU QHJOLJHQFH DJDLQVW GHIHQGDQW 5HVS WR 'HI¶V 0RW >'NW  @ ³3O¶V 2SS´ DW

 'HIHQGDQW UHSOLHG RQ )HEUXDU\   'HI¶V 5HSO\ WR 3O¶V 2SS >'NW  @ ³'HI¶V

5HSO\´

          2Q -DQXDU\   GHIHQGDQW DOVR ILOHG D PRWLRQ IRU FRVWV DQG IHHV XQGHU )HGHUDO 5XOH

RI &LYLO 3URFHGXUH  DUJXLQJ WKDW SODLQWLII KDV ILOHG ³PXOWLSOH EDVHOHVV FODLPV´ DJDLQVW LW WKDW DUH

³EDVHG RQ WKH VDPH LQFLGHQW´ DQG WKDW SODLQWLII VKRXOG EH VDQFWLRQHG IRU ILOLQJ ³IULYRORXV FODLPV

>@ ZLWKRXW D OHJDO EDVLV´ WKDW ³DUH LQWHQGHG WR KDUDVV +RZDUG´ 'HI +RZDUG¶V 0RW IRU $WWRUQH\¶V

&RVWV 	 )HHV >'NW  @ ³'HI¶V 0RW IRU &RVWV 	 )HHV´  ± 3ODLQWLII RSSRVHG WKH PRWLRQ RQ

0DUFK   2SS WR 0RW IRU 6DQFWLRQV >'NW  @ ³3O¶V 2SS WR 'HI¶V 0RW IRU &RVWV 	

)HHV´

          $IWHU FRQVLGHULQJ WKH SDUWLHV¶ VXEPLVVLRQV GHIHQGDQW¶V PRWLRQ WR GLVPLVV ZLOO EH JUDQWHG

DQG WKLV FDVH ZLOO EH GLVPLVVHG 7KH &RXUW ZLOO GHFOLQH WR DZDUG GHIHQGDQW FRVWV DQG IHHV DW WKLV

WLPH VR WKDW PRWLRQ ZLOO EH GHQLHG

                                         %$&.*5281'

,        )DFWXDO %DFNJURXQG

          3ODLQWLII ZDV HPSOR\HG DV D QXUVH DW +RZDUG 8QLYHUVLW\ +RVSLWDO 3O¶V 2SS DW  

'XULQJ KHU HPSOR\PHQW VKH GHYHORSHG ³VHURQHJDWLYH UKHXPDWRLG DUWKULWLV´ DQG KHU GRFWRU

UHFRPPHQGHG WKDW VKH EH SODFHG RQ OLJKW GXW\ See id. DW  3ODLQWLII ZRUNHG LQ WKH 1HRQDWDO 8QLW




      ,Q DFFRUGDQFH ZLWK Schnitzler v. United States  )G  '& &LU  WKH &RXUW LV
UHO\LQJ XSRQ SODLQWLII¶V FRPSODLQW DQG KHU RSSRVLWLRQ LQ VHWWLQJ IRUWK WKH IDFWV WKDW KDYH EHHQ
DOOHJHG See id. DW  FRQFOXGLQJ WKDW ZKHQ WKH DFWLRQ LV EURXJKW E\ D pro se SODLQWLII D GLVWULFW
FRXUW KDV DQ REOLJDWLRQ ³WR FRQVLGHU KLV ILOLQJV DV D ZKROH EHIRUH GLVPLVVLQJ D FRPSODLQW´
                                                  
DQG KDG EHHQ LQVWUXFWHG QRW WR OLIW PRUH WKDQ WHQ SRXQGV Id. DW  +RZHYHU RQH RI SODLQWLII¶V

VXSHUYLVRUV ³GHPDQGHG WKDW >VKH@ JR WR D KHDY\ DGXOW IORRU RU EH ILUHG´ Id. 2Q 6HSWHPEHU 

 ZKHQ SODLQWLII OLIWHG DQ DGXOW SDWLHQW VKH VXVWDLQHG D ZULVW IUDFWXUH LQ KHU ³GRPLQDQW ULJKW

KDQG´ ZKLFK ³SUHFLSLWDWHG D SURPSW IODUH RI KHU UKHXPDWRLG DUWKULWLV DQG D GUDPDWLF SURJUHVVLYH

GHFOLQH LQ KHU FOLQLFDO VWDWXV´ Id. DW  

        3ODLQWLII FODLPV WKDW VKH DSSOLHG IRU ZRUNHU¶V FRPSHQVDWLRQ EHQHILWV DIWHU VKH VXIIHUHG KHU

LQMXU\ 3O¶V 2SS DW  +HU SOHDGLQJV UHYHDO WKDW VKH UHFHLYHG GLVDELOLW\ EHQHILWV RI  SHU

PRQWK EXW VKH PDLQWDLQV WKDW VKH ZDV HQWLWOHG WR PRUH DQG WKDW E\ IDLOLQJ WR SD\ KHU GHIHQGDQW

KDV EUHDFKHG LWV ³8QLRQ &RQWUDFW´ ZLWK SODLQWLII 3O¶V 2SS DW   3ODLQWLII QRZ VHHNV

 LQ GDPDJHV &RPSO

,,     5HODWHG &DVHV

        3ULRU WR ILOLQJ WKH SUHVHQW FDVH 0V 6ZDQVRQ ILOHG WZR DFWLRQV DJDLQVW GHIHQGDQW +RZDUG

DQG 3UXGHQWLDO ,QVXUDQFH &RPSDQ\ RI $PHULFD ³3UXGHQWLDO´ LQ WKH 6XSHULRU &RXUW IRU WKH 'LVWULFW

RI &ROXPELD %RWK FDVHV KDYH VLQFH EHHQ UHPRYHG WR WKLV &RXUW

        $      Swanson v. Howard Univ., et al. 1R FY ''& ³Swanson I´

        2Q $XJXVW   0V 6ZDQVRQ SURFHHGLQJ pro se LQLWLDWHG DQ DFWLRQ DJDLQVW +RZDUG

DQG 3UXGHQWLDO LQ WKH 6XSHULRU &RXUW IRU WKH 'LVWULFW RI &ROXPELD Swanson I 'HI 3UXGHQWLDO¶V

1RWLFH RI 5HPRYDO >'NW  @ ³Swanson I 1RWLFH RI 5HPRYDO´   ([ WR Swanson I 1RWLFH RI

5HPRYDO >'NW  @ ³Swanson I &RPSO´ DW  $FFRUGLQJ WR WKH FRPSODLQW SODLQWLII ³ZDV WDNHQ

RII >KHU@ OLJKW GXW\ VWDWXV DQG SODFHG RQ IXOO GXW\ VWDWXV LOOHJDOO\ ± WKHUHE\ FDXVLQJ >KHU@ GLVDELOLW\´

Swanson I &RPSO DW  0V 6ZDQVRQ DOVR FODLPHG WKDW ³+RZDUG 8QLYHUVLW\ QHYHU SDLG´ KHU

ZRUNHU¶V FRPSHQVDWLRQ EHQHILWV EXW UDWKHU ³WKH XQLYHUVLW\ PDQDJHU KLG >KHU@ XQLRQ FRQWUDFW´ DQG

RQO\ SDLG KHU WZHQW\HLJKW SHUFHQW RI KHU ³SD\ SHU PRQWK´ ZKHQ VKH ZDV VXSSRVHG WR UHFHLYH VL[W\



                                                   
SHUFHQW RI KHU SD\ SHU PRQWK DV D GLVDELOLW\ SD\PHQW Id. 6KH VRXJKW  LQ GDPDJHV

Id 7KH &RXUW FRQVWUXHG SODLQWLII¶V FODLP DV RQH DULVLQJ XQGHU WKH (PSOR\HH 5HWLUHPHQW ,QFRPH

6HFXULW\ $FW RI  ³(5,6$´  86&   et seq. VLQFH WKH GLVDELOLW\ EHQHILWV VKH VRXJKW

ZHUH SURYLGHG XQGHU DQ HPSOR\HUVSRQVRUHG LQVXUDQFH SROLF\ See Swanson I 0LQ 2UGHU 2FW

 

       'HIHQGDQWV PRYHG WR GLVPLVV WKH FDVH SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH

E DQG EHFDXVH SODLQWLII ³IDLOHG WR ILOH D UHVSRQVH WR GHIHQGDQWV¶ PRWLRQV WR GLVPLVV RQ RU

EHIRUH 2FWREHU  ´ DIWHU EHLQJ RUGHUHG WR GR VR WKH &RXUW ³WUHDWHG GHIHQGDQWV¶ PRWLRQV DV

FRQFHGHG DQG GLVPLVV>HG@ WKH FDVH´ Swanson I 2UGHU >'NW  @

       0V 6ZDQVRQ PRYHG IRU UHFRQVLGHUDWLRQ RI WKH &RXUW¶V 2UGHU JUDQWLQJ GHIHQGDQWV¶ PRWLRQV

WR GLVPLVV Swanson I 3O¶V 0RW IRU 5HFRQV >'NW  @ EXW WKH &RXUW GHQLHG KHU PRWLRQ RQ $SULO

  Id. 0HP 2S 	 2UGHU >'NW  @

       %      Swanson v. Howard Univ. 1R FY ''& ³Swanson II´

       2Q 2FWREHU   0V 6ZDQVRQ DJDLQ SURFHHGLQJ pro se LQLWLDWHG DQ DFWLRQ DJDLQVW

GHIHQGDQW +RZDUG LQ WKH 6XSHULRU &RXUW RI WKH 'LVWULFW RI &ROXPELD Swanson II 'HI +RZDUG¶V

1RWLFH RI 5HPRYDO >'NW  @ ³Swanson II 1RWLFH RI 5HPRYDO´   ([ $ WR Swanson II 1RWLFH

RI 5HPRYDO >'NW  @ ³Swanson II &RPSO´ DW  0V 6ZDQVRQ DOOHJHG WKDW +RZDUG ³LOOHJDOO\´

UHPRYHG KHU ³FDVH IURP WKH 6XSHULRU &RXUW WR WKH 86 'LVWULFW &RXUW´ DQG WKDW ³+RZDUG 8QLYHUVLW\

>ZDV@ WU\LQJ WR GHOD\ >KHU@ FRXUW GDWH´ Swanson II &RPSO DW  3ODLQWLII VRXJKW  LQ

GDPDJHV Id. 'HIHQGDQW FRQVWUXHG SODLQWLII¶V FODLP DV RQH IRU ³DEXVH RI SURFHVV UHODWHG WR >KHU@

SUHYLRXVO\ ILOHG DQG UHPRYHG ODZVXLW DJDLQVW 3UXGHQWLDO DQG +RZDUG 86'& &DVH 1R 

FY´ Swanson II 1RWLFH RI 5HPRYDO  




                                                
       2Q -DQXDU\   GHIHQGDQW ILOHG D PRWLRQ WR GLVPLVV Swanson II 'HI +RZDUG¶V 0RW

WR 'LVPLVV >'NW  @ ³Swanson II 'HI¶V 0RW´ 3ODLQWLII RSSRVHG WKH PRWLRQ RQ )HEUXDU\ 

 Id. 3O¶V 2SS WR Swanson II 'HI¶V 0RW >'NW  @ ³Swanson II 3O¶V 2SS´ $QG WKH

&RXUW JUDQWHG GHIHQGDQW¶V PRWLRQ WR GLVPLVV RQ $SULO   Swanson II 2UGHU >'NW  @

                                    67$1'$5' 2) 5(9,(:

       ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR VWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH´ Ashcroft v. Iqbal

 86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG accord Bell Atl. Corp. v. Twombly

 86    ,Q Iqbal WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV

GHFLVLRQ LQ Twombly ³)LUVW WKH WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV

FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH WR OHJDO FRQFOXVLRQV´  86 DW  $QG ³>V@HFRQG

RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI VXUYLYHV D PRWLRQ WR GLVPLVV´ Id DW 

       $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Iqbal  86 DW

 ³7KH SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶ EXW LW DVNV IRU PRUH WKDQ

D VKHHU SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id $ SOHDGLQJ PXVW RIIHU PRUH WKDQ

³ODEHOV DQG FRQFOXVLRQV´ RU D ³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id

TXRWLQJ Twombly  86 DW  DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ

VXSSRUWHG E\ PHUH FRQFOXVRU\ VWDWHPHQWV GR QRW VXIILFH´ Id

       :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH



                                                  
SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id. see also Browning v. Clinton  )G   '&

&LU 

       :KHUH WKH DFWLRQ LV EURXJKW E\ D pro se SODLQWLII D GLVWULFW FRXUW KDV DQ REOLJDWLRQ ³WR

FRQVLGHU KLV ILOLQJV DV D ZKROH EHIRUH GLVPLVVLQJ D FRPSODLQW´ Schnitzler  )G DW  EHFDXVH

VXFK FRPSODLQWV DUH KHOG ³WR OHVV VWULQJHQW VWDQGDUGV WKDQ IRUPDO SOHDGLQJV GUDIWHG E\ ODZ\HUV´

Haines v. Kerner  86  ± 

                                            $1$/<6,6

,     3ODLQWLII¶V FODLP LV EDUUHG E\ WKH DSSOLFDEOH VWDWXWH RI OLPLWDWLRQV

       %HFDXVH SODLQWLII¶V DOOHJHG LQMXU\ RFFXUUHG RYHU IRXUWHHQ \HDUV DJR KHU QHJOLJHQFH FODLP

LV EDUUHG E\ WKH DSSOLFDEOH VWDWXWH RI OLPLWDWLRQV 6WDWXWHV RI OLPLWDWLRQ DUH ³GHVLJQHG WR SURPRWH

MXVWLFH´ DQG SURWHFW GHIHQGDQWV DJDLQVW WKH XQIRUHVHHQ ³UHYLYDO RI FODLPV WKDW KDYH EHHQ DOORZHG

WR VOXPEHU XQWLO HYLGHQFH KDV EHHQ ORVW PHPRULHV KDYH IDGHG DQG ZLWQHVVHV KDYH GLVDSSHDUHG´

Order of R.R. Telegraphers v. Ry. Express Agency  86  ± 

       ³8QGHU 'LVWULFW RI &ROXPELD ODZ DQ DFWLRQ IRU QHJOLJHQFH PXVW EH EURXJKW ZLWKLQ WKUHH

\HDUV DIWHU D FDXVH RI DFWLRQ DFFUXHV´ Bussineau v. President & Dirs. of Georgetown College 

$G   '&  FLWLQJ '& &RGH   ³*HQHUDOO\ D FDXVH RI DFWLRQ LV VDLG WR

DFFUXH DW WKH WLPH LQMXU\ RFFXUV´ Id. FLWLQJ Shehyn v. District of Columbia  $G  

'&  7KH ³GLVFRYHU\ UXOH´ XQGHU ZKLFK D FDXVH RI DFWLRQ DFFUXHV DW WKH WLPH LW LV

GLVFRYHUHG WHQGV WR RQO\ DSSO\ LQ FDVHV LQ ZKLFK ³WKH DFWXDO LQMXU\ PDQLIHVWV LWVHOI RQO\ \HDUV DIWHU

WKH QHJOLJHQW DFW´ Woodruff v. McConkey  $G   '& 

       +HUH SODLQWLII¶V FRPSODLQW PDNHV WKH EDUH DVVHUWLRQ WKDW ³+RZDUG 8QLYHUVLW\ ZDV

QHJOLJHQW´ ZKLFK FDXVHG KHU WR VXVWDLQ ³DQ LQMXU\´ ³ZKLFK UHVXOWHG LQ >KHU@ KDYLQJ D SHUPDQHQW



                                                  
GLVDELOLW\´ &RPSO %XW KHU RSSRVLWLRQ DQG WKH GRFXPHQWV DWWDFKHG WR LW VKHG OLJKW RQ ZKDW

DOOHJHGO\ RFFXUUHG SODLQWLII LQMXUHG KHU ZULVW DW ZRUN RQ 6HSWHPEHU   DQG WKLV LQMXU\

SUHFLSLWDWHG WKH IODUH XS RI SODLQWLII¶V UKHXPDWRLG DUWKULWLV IRU ZKLFK VKH WKHQ UHFHLYHG ORQJWHUP

GLVDELOLW\ EHQHILWV See generally 3O¶V 2SS

       +RZHYHU QRWKLQJ LQ SODLQWLII¶V FRPSODLQW RU RSSRVLWLRQ OHDGV WKH &RXUW WR VXVSHFW WKDW

SODLQWLII GLG QRW ³GLVFRYHU´ KHU LQMXU\ XQWLO \HDUV ODWHU 5DWKHU WKH GRFXPHQWDWLRQ IURP KHU ORQJ

WHUP GLVDELOLW\ SURYLGHU 3UXGHQWLDO DQG WKH -XO\   OHWWHU IURP KHU GRFWRU LPSO\ TXLWH WKH

RSSRVLWH VLQFH VKH EHJDQ UHFHLYLQJ GLVDELOLW\ EHQHILWV RQ 0DUFK   DQG KHU GRFWRU GHVFULEHG

SODLQWLII¶V ³GLVDEOLQJ UKHXPDWRLG DUWKULWLV´ DV ³FRQVHTXHQW WR KHU ZRUN LQMXU\´ See 3O¶V 2SS DW

± 3ODLQWLII NQHZ RI KHU LQMXU\ ZKHQ LW RFFXUUHG RQ 6HSWHPEHU   DQG WKHUHIRUH SODLQWLII¶V

QHJOLJHQFH FODLP DJDLQVW +RZDUG DFFUXHG DSSUR[LPDWHO\ IRXUWHHQ \HDUV EHIRUH SODLQWLII ILOHG VXLW

6R WKH FODLP LV EDUUHG E\ WKH WKUHH\HDU VWDWXWH RI OLPLWDWLRQV DQG WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V

PRWLRQ WR GLVPLVV

,,    3ODLQWLII¶V FODLP LV EDUUHG E\ WKH GRFWULQH RI res judicata

       'HIHQGDQW DOVR FRQWHQGV WKDW SODLQWLII¶V FODLP LV EDUUHG E\ WKH GRFWULQH RI res judicata DQG

WKH &RXUW DJUHHV Res judicata RU FODLP SUHFOXVLRQ EDUV ³VXFFHVVLYH OLWLJDWLRQ RI WKH YHU\ VDPH



       $OWKRXJK SODLQWLII¶V FRPSODLQW UHIHUV WR GHIHQGDQW¶V DFWV DV ³QHJOLJHQW´ WKH JUDYDPHQ RI
KHU FRPSODLQW LV WKDW VKH ZDV WDNHQ RII RI OLJKW GXW\ VWDWXV DQG WUDQVIHUUHG EDFN WR IXOO GXW\ VWDWXV
GHVSLWH KHU GLVDELOLW\ DQG LQDELOLW\ WR OLIW PRUH WKDQ WHQ SRXQGV See generally 3O¶V 2SS &RPSO
%XW HYHQ LI WKH &RXUW UHDGV SODLQWLII¶V FRPSODLQW OLEHUDOO\ DV D FODLP IRU D IDLOXUH WR DFFRPPRGDWH
D GLVDELOLW\ XQGHU WKH $PHULFDQV ZLWK 'LVDELOLWLHV $FW ³$'$´  86&   et seq.
SODLQWLII¶V FODLP ZRXOG VWLOO EH EDUUHG IRU IDLOXUH WR H[KDXVW KHU DGPLQLVWUDWLYH UHPHGLHV EHFDXVH
WKHUH LV QR LQGLFDWLRQ WKDW VKH ILOHG DQ DGPLQLVWUDWLYH FRPSODLQW ZLWK WKH (TXDO (PSOR\PHQW
2SSRUWXQLW\ &RPPLVVLRQ ³((2&´ ZLWKLQ  GD\V RI WKH DOOHJHG GLVFULPLQDWRU\ FRQGXFW See
Gordon v. District of Columbia  ) 6XSS G   ''&  ³7KH $'$ GRHV QRW
LQFOXGH LWV RZQ VWDWXWH RI OLPLWDWLRQV ,QVWHDG WKH $'$ DGRSWV WKH SURFHGXUHV VHW IRUWK LQ 7LWOH
9,, RI WKH  &LYLO 5LJKWV $FW     $Q DGPLQLVWUDWLYH FRPSODLQW PXVW EH ILOHG ZLWK WKH ((2&
ZLWKLQ  GD\V RI WKH DOOHJHG XQIDLU HPSOR\PHQW SUDFWLFH´ see also  86&  D 
86&  H
                                                  
FODLP ZKHWKHU RU QRW UHOLWLJDWLRQ RI WKH FODLP UDLVHV WKH VDPH LVVXHV DV WKH HDUOLHU VXLW´ New

Hampshire v. Maine  86    see Allen v. McCurry  86   

³8QGHU UHV MXGLFDWD D ILQDO MXGJPHQW RQ WKH PHULWV RI DQ DFWLRQ SUHFOXGHV SDUWLHV RU WKHLU SULYLHV

IURP UHOLWLJDWLQJ LVVXHV WKDW ZHUH RU FRXOG KDYH EHHQ UDLVHG LQ WKDW DFWLRQ´ FLWLQJ Cromwell v.

Cty. of Sac  86    $ VXEVHTXHQW ODZVXLW ZLOO EH SUHFOXGHG LI WKHUH ³KDV EHHQ

SULRU OLWLJDWLRQ  LQYROYLQJ WKH VDPH FODLPV RU FDXVH RI DFWLRQ  EHWZHHQ WKH VDPH SDUWLHV RU

WKHLU SULYLHV DQG  WKHUH KDV EHHQ D ILQDO YDOLG MXGJPHQW RQ WKH PHULWV  E\ D FRXUW RI

FRPSHWHQW MXULVGLFWLRQ´ Havens v. Mabus  )G  ± '& &LU  TXRWLQJ Capitol

Hill Grp. v. Pillsbury, Winthrop, Shaw, Pittman, LLC  )G   '& &LU 

       ³:KHWKHU WZR FDVHV LPSOLFDWH WKH VDPH FDXVH RI DFWLRQ WXUQV RQ ZKHWKHU WKH\ VKDUH WKH

VDPH µQXFOHXV RI IDFWV¶´ Drake v. F.A.A.  )G   '& &LU  TXRWLQJ Page v.

United States  )G   '& &LU  ³>,@W LV WKH IDFWV VXUURXQGLQJ WKH WUDQVDFWLRQ RU

RFFXUUHQFH ZKLFK RSHUDWH WR FRQVWLWXWH WKH FDXVH RI DFWLRQ QRW WKH OHJDO WKHRU\ XSRQ ZKLFK D

OLWLJDQW UHOLHV´ Page  )G DW  TXRWLQJ Expert Elec., Inc. v. Levine  )G  

G &LU  7KH &LUFXLW KDV ³HPEUDFHG WKH Restatement (Second) of Judgments’ SUDJPDWLF

WUDQVDFWLRQDO DSSURDFK WR GHWHUPLQLQJ ZKDW FRQVWLWXWHV D FDXVH RI DFWLRQ´ DQG KDV H[SODLQHG WKDW

WKH 5HVWDWHPHQW JLYHV ³ZHLJKW WR VXFK FRQVLGHUDWLRQV DV ZKHWKHU WKH IDFWV DUH UHODWHG LQ WLPH

VSDFH RULJLQ RU PRWLYDWLRQ´ U.S. Indus., Inc. v. Blake Constr. Co.  )G   '& &LU

 TXRWLQJ 5HVWDWHPHQW 6HFRQG RI -XGJPHQWV   

       )XUWKHU ³>W@KH GLVPLVVDO IRU IDLOXUH WR VWDWH D FODLP XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH

E LV D µMXGJPHQW RQ WKH PHULWV¶´ Federated Dept. Stores, Inc. v. Moitie  86  

Q  see Okusami v. Psychiatric Inst. of Wash., Inc.  )G   '& &LU 

³$ GLVPLVVDO    SXUVXDQW WR 5XOH E LV D UHVROXWLRQ RQ WKH PHULWV    ´ 0RUHRYHU



                                                 
³>F@RXUWV KDYH IRXQG FRQFHGHG PRWLRQV WR EH GLVPLVVDOV RQ WKH PHULWV IRU SXUSRVHV RI res judicata´

Gresham v. District of Columbia  ) 6XSS G   ''&  ILQGLQJ WKH FDVH EDUUHG

RQ res judicata JURXQGV DIWHU SODLQWLII¶V SUHYLRXV DFWLRQ KDG EHHQ GLVPLVVHG IRU SODLQWLII¶V IDLOXUH

WR UHVSRQG WR WKH GHIHQGDQW¶V PRWLRQ WR GLVPLVV see, e.g. Porter v. U.S. Capitol Police Bd. 

) 6XSS G   ''&  ³*UDQWLQJ D PRWLRQ DV FRQFHGHG FRQVWLWXWHV D ILQDO MXGJPHQW RQ

WKH PHULWV IRU FODLPSUHFOXVLRQ SXUSRVHV EHFDXVH WKH SDUWLHV KDG D IXOO DQG IDLU RSSRUWXQLW\ WR

OLWLJDWH WKH FODLP LQ WKH SULRU DFWLRQ´ Calica v. Comm’r of Social Sec.  ) 6XSS G  

''&  ³>%@HFDXVH >SODLQWLII@ GLG QRW UHVSRQG WR WKH GHIHQGDQW¶V PRWLRQ WR GLVPLVV LQ WKH

>SUHYLRXV@ VXLW VKH ILOHG    VKH ZDV GHHPHG WR KDYH FRQFHGHG WKH PDWWHUV UDLVHG LQ WKH GHIHQGDQW¶V

PRWLRQ WR GLVPLVV    DQG DQ RUGHU RI GLVPLVVDO ZDV HQWHUHG WKDW ZDV EDVHG RQ WKH PHULWV RI WKH

FDVH    ´

         +HUH DOO IRXU HOHPHQWV RI res judicata KDYH EHHQ PHW )LUVW WKH LQVWDQW FODLP DJDLQVW

+RZDUG ± ³+RZDUG 8QLYHUVLW\ ZDV QHJOLJHQW LQ DOORZLQJ D VXSHUYLVRU WR WDNH PH RII P\ OLJKW GXW\

VWDWXV DQG SODFHG PH RQ IXOO GXW\ VWDWXV ZKHUHE\ , VXVWDLQHG DQ LQMXU\ ZKLFK UHVXOWHG LQ PH KDYLQJ

D SHUPDQHQW GLVDELOLW\´ &RPSO ± UHSHDWV IDFWV VSHFLILFDOO\ DOOHJHG LQ Swanson I

                  , ZDV WDNHQ RII P\ OLJKW GXW\ VWDWXV DQG SODFHG RQ IXOO GXW\ VWDWXV LOOHJDOO\
                  ± WKHUHE\ FDXVLQJ P\ GLVDELOLW\

Swanson I &RPSO

         (DFK FDVH LQYROYHV WKH VDPH SDUWLHV 0V 6ZDQVRQ DQG +RZDUG $QG SODLQWLII¶V SUHYLRXVO\

ILOHG DFWLRQ DJDLQVW +RZDUG ZDV GLVPLVVHG XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E DV

FRQFHGHG ZKLFK FRQVWLWXWHV D ILQDO MXGJPHQW RQ WKH PHULWV ZLWK res judicata HIIHFW ³7KH GRFWULQH

RI res judicata HPERGLHV WKH SULQFLSOH µWKDW D SDUW\ ZKR RQFH KDV KDG D chance WR OLWLJDWH D FODLP

EHIRUH DQ DSSURSULDWH WULEXQDO XVXDOO\ RXJKW QRW WR KDYH DQRWKHU FKDQFH WR GR VR¶´ Kelly v.

NovaStar  ) 6XSS G   ''&  TXRWLQJ SBC Comms. Inc. v. FCC  )G

                                                    
  '& &LU  HPSKDVLV LQ RULJLQDO 3ODLQWLII DOUHDG\ KDG WKH RSSRUWXQLW\ WR OLWLJDWH

DQ\ OHJDO FODLPV DJDLQVW +RZDUG DULVLQJ IURP KHU ZRUN LQMXU\ EXW VKH IDLOHG WR GR VR

       7KHUHIRUH SODLQWLII¶V FODLP LV DOVR EDUUHG E\ WKH GRFWULQH RI res judicata DQG WKH &RXUW ZLOO

GLVPLVV WKH FRPSODLQW

,,,   7KH &RXUW ZLOO QRW DZDUG GHIHQGDQW FRVWV DQG IHHV

       ³µ>7@KH GLVWULFW FRXUW LV DFFRUGHG ZLGH GLVFUHWLRQ¶ LQ GHWHUPLQLQJ ZKHWKHU VDQFWLRQV DUH

DSSURSULDWH´ Gomez v. Aragon  ) 6XSS G   Q ''&  TXRWLQJ Westmoreland

v. CBS, Inc.  )G   '& &LU  ³5XOH  VDQFWLRQV DUH DQ H[WUHPH SXQLVKPHQW

IRU ILOLQJ SOHDGLQJV WKDW IUXVWUDWH MXGLFLDO SURFHHGLQJV´ Henok v. Chase Home Fin., LLC  )

6XSS G   ''&  TXRWLQJ Brown v. FBI  ) 6XSS G   ''& 

8QGHU 5XOH  WKH TXHVWLRQ LV ³ZKHWKHU D UHDVRQDEOH LQTXLU\ ZRXOG KDYH UHYHDOHG WKDW WKHUH ZDV

QR EDVLV LQ ODZ RU IDFW IRU WKH DVVHUWHG FODLP´ Id. TXRWLQJ Sharp v. Rosa Mexicano, D.C., LLC

 ) 6XSS G   ''&  )RU WKDW UHDVRQ 5XOH  LQFOXGHV D VDIH KDUERU SURYLVLRQ

ZKLFK UHTXLUHV WKDW WKH PRWLRQ ILUVW EH VHUYHG RQ WKH QRQPRYDQW WR DOORZ WKDW SDUW\ WR ZLWKGUDZ

WKH FKDOOHQJHG DOOHJDWLRQ RU DVVHUWLRQ See id. )HG 5 &LY 3 F $ FRXUW FDQQRW FRQVLGHU

WKH VXEVWDQWLYH DVSHFWV RI WKH PRWLRQ XQWLO WKLV SURFHGXUDO UXOH KDV EHHQ VDWLVILHG See Henok 

) 6XSS G DW  FLWLQJ Brown  ) 6XSS G DW 

       +HUH GHIHQGDQW FRQWHQGV WKDW LW LV HQWLWOHG WR FRVWV DQG IHHV DVVRFLDWHG ZLWK UHVSRQGLQJ WR

SODLQWLII¶V FRPSODLQW EHFDXVH ³>S@ODLQWLII¶V PXOWLSOH ODZVXLWV ILOHG DJDLQVW +RZDUG DUH IULYRORXV

FODLPV ZLWKRXW D OHJDO EDVLV´ DQG 5XOH  VDQFWLRQV VHHN WR ³GHWHU EDVHOHVV MXGLFLDO ILOLQJV´ 'HI¶V

0RW IRU &RVWV 	 )HHV DW  +RZHYHU GHIHQGDQW KDV QRW FRPSOLHG ZLWK 5XOH ¶V VDIH KDUERU



       %HFDXVH WKH &RXUW KDV JURXQGV WR GLVPLVV SODLQWLII¶V FDVH EDVHG RQ WKH DSSOLFDEOH VWDWXWH
RI OLPLWDWLRQV DQG WKH GRFWULQH RI res judicata LW QHHG QRW DGGUHVV DQ\ RI WKH RWKHU OHJDO JURXQGV
IRU GHIHQGDQW¶V PRWLRQ
                                                 
SURYLVLRQ 'HIHQGDQW¶V PRWLRQ LQFOXGHV D FHUWLILFDWH RI VHUYLFH LQGLFDWLQJ WKDW WKH PRWLRQ ZDV

VHUYHG YLD 86 0DLO WR SODLQWLII RQ -DQXDU\   ZKLFK ZDV WKH VDPH GD\ WKH PRWLRQ ZDV

ILOHG RQ WKH SXEOLF GRFNHW Id. DW  see Henok  ) 6XSS G DW 

        (YHQ LI GHIHQGDQW KDG FRPSOLHG ZLWK WKH SURFHGXUDO UXOH WKH &RXUW LV QRW FXUUHQWO\ LQFOLQHG

WR H[HUFLVH LWV GLVFUHWLRQ WR LPSRVH D ILQDQFLDO VDQFWLRQ LQ D FDVH LQYROYLQJ D pro se SODLQWLII

+RZHYHU SODLQWLII ZKR DQQRXQFHG WR WKH &RXUW LQ RSSRVLWLRQ WR WKLV PRWLRQ ³, GR QRW ZDQW WR

KHDU IURP WKH >G@HIHQGDQWV DJDLQ EHFDXVH , DP UHIXVLQJ WR HQWHUWDLQ DQ\ PRUH PRWLRQV    ´ 3O¶V

2SS WR 'HI¶V 0RW IRU &RVWV 	 )HHV DW  VKRXOG EH DZDUH WKDW GHIHQGDQW¶V PRWLRQV DULVH RXW RI

ODZVXLWV WKDW SODLQWLII LQLWLDWHG DQG WKDW WKH &RXUW KDV WKH DXWKRULW\ WR LVVXH VDQFWLRQV LI LW ILQGV LW

QHFHVVDU\ WR GR VR LQ WKH IXWXUH


                                           &21&/86,21

        7KHUHIRUH WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ WR GLVPLVV XQGHU 5XOH E RQ WKH

JURXQGV WKDW SODLQWLII¶V FODLP LV EDUUHG E\ WKH VWDWXWH RI OLPLWDWLRQV DV ZHOO DV E\ WKH GRFWULQH RI res

judicata +RZHYHU GHIHQGDQW¶V PRWLRQ IRU FRVWV DQG IHHV ZLOO EH GHQLHG

        $ VHSDUDWH RUGHU ZLOO LVVXH




                                                $0< %(50$1 -$&.621
                                                8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( $SULO